DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiruma Patent No. US 5,235,505.
	Regarding claim 1, Hiruma discloses a semiconductor circuit [Fig. 1 and Fig. 2] comprising: 
a primary circuit [Fig. 1 and Fig. 2, a circuit that is coupled to the resistor R1] that causes the light emitting element [Fig. 1, LED ED] to emit light in accordance with a current flowing through a control target [Fig. 3, R1], and that causes the light emitting element to emit light brighter when an overcurrent flows through the control target [col. 1 lines 47-60]; and a secondary circuit [Fig. 1 and Fig. 2; PT, R2] that is electrically insulated from the primary circuit, outputs a voltage [Fig. 2, a voltage at the node SOC] according to a light emission amount of the light emitting element, and outputs an overcurrent detection signal indicating the brighter light emission in the light emitting element [col. 1 lines 10 – col. 2 lines 12].
claim 10, Hiruma discloses a semiconductor system [as shown in Fig. 1] comprising: 
a processing circuit [Fig. 1, controller 6, driver 7] that performs feedback control of a control signal [Fig. 1, SOC] that controls the control target based on a current flowing through the control target [Fig. 1, resistor R1]; and a semiconductor circuit that detects a current flowing through the control target, wherein the semiconductor circuit comprises: 
a primary circuit [Fig. 1 and Fig. 2, a circuit that is coupled to the resistor R1] that causes the light emitting element [Fig. 1, LED ED] to emit light in accordance with a current flowing through a control target [Fig. 3, R1], and that causes the light emitting element to emit light brighter when an overcurrent flows through the control target [col. 1 lines 47-60]; and 
a secondary circuit [Fig. 1 and Fig. 2; PT, R2] that is electrically insulated from the primary circuit, outputs a voltage [Fig. 2, a voltage at the node SOC] according to a light emission amount of the light emitting element, and outputs an overcurrent detection signal indicating the brighter light emission in the light emitting element [col. 1 lines 10 – col. 2 lines 12].



Allowable Subject Matter
Claims 2-9, 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claim : The prior art does not disclose that the primary circuit comprises: a first comparator that determines whether a voltage corresponding to a current flowing through the control target exceeds a first reference voltage; and a first voltage controller that controls one end side voltage of the light emitting element so that the element emits light having a larger light emission amount when the first comparator determines that the first reference voltage is exceeded, than when the first comparator determines that the first reference voltage is not exceeded.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/           Primary Examiner, Art Unit 2836